     Case 4:18-cr-01013-CKJ-DTF Document 87 Filed 07/30/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                            IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8   United States of America,                 )   CR 18-1013-TUC-CKJ
                                               )
 9               Plaintiff,                    )
                                               )
10   v.                                        )   ORDER
                                               )
11   Matthew Bowen,                            )
                                               )
12               Defendant.                    )
                                               )
13
            The Court has been notified by the government that the case and the parties are ready
14
     to proceed to trial, therefore,
15
            IT IS ORDERED confirming the trial on August 12, 2019, at 1:30 p.m., before the
16
     Honorable Cindy K. Jorgenson in Courtroom 5C.
17
            IT IS FURTHER ORDERED counsel shall file their jury instructions, voir dire,
18
     witness list and exhibit list on or before Monday, August 5, 2019, by noon.
19
            IT IS FURTHER ORDERED counsel for the government is also directed to file a 1.2
20
     preliminary instruction listing the elements of the offense on or before Monday,
21
     August 5, 2019, by noon.
22
            DATED this 30th day of July, 2019.
23
24
25
26
27
28
